DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….and forming a first source line disposed vertically through the pillars a first particular row of pillars in the set of rows of pillars; forming a second source line disposed vertically through the pillars of a second particular row of pillars in the set of rows of pillars, wherein the set of rows of pillars includes a subset of rows of pillars including multiple members disposed between the first source line and the second source line…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 1, Barbato (US 2018/0240812 A1) discloses,

    PNG
    media_image1.png
    626
    907
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    773
    959
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    733
    1046
    media_image3.png
    Greyscale


A manufacturing method, comprising: forming a stack of conductive layers (SLS0, CG00-CG03, BLS0 Fig. 1C); forming an array of pillars (P, Figs. 1A & 1C) through the stack, each of the pillars comprising a plurality of series-connected memory cells (4 memory cells along each string P of memory cells, para [0066]) located in a layout pattern of pillar locations at cross-points between the pillars and the conductive layers (at cross-point of  pillar P and CG00-CG03, Fig. 1C), the pillars in the array being arranged in a set of rows of pillars (see Fig. 1B) extending in a first direction (X); forming a first source line (SLmc as marked in Figs. 1B-1C above)…….; forming a second source line (SLmc as marked in  Figs. 1B-1C above)…….., wherein the set of rows of pillars includes a subset of rows of pillars (subset A and subset B as shown in Fig. 1B & 1C above) including multiple members disposed between the first source line and the second source line (as seen in Fig. 1B & 1C); and forming a source line conductor (common source conductive region SLdiff, Fig. 1C, para [0068]) disposed beneath and electrically connected to the first source line, the second source line, and the subset of rows of pillars disposed between the first and second source lines(as seen in Fig. 1C above) but Barbato fails to disclose, the first source line disposed vertically through the pillars of a first particular row of pillars in the set of rows of pillars and the second source line  disposed vertically through the pillars of a second particular row of pillars in the set of rows of pillars.
Barbato’s (SLmc, Fig. 10A or FIG. 19A) also fails to disclose above limitations as a whole. Other cited arts, alone or in combination, fails to cure deficiencies of Barbato in the claimed context.

Claim 2-10 are allowed being dependent on claim 1.
The closest prior of records is Barbato (US 2018/0240812 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                       

/SHAHED AHMED/Primary Examiner, Art Unit 2813